   Case: 4:19-cv-01921-SNLJ Doc. #: 12 Filed: 11/14/19 Page: 1 of 1 PageID #: 38




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION


  LEON HARRIS,                               Case No: 4:19-cv-01921-SNLJ

                Plaintiff,

  V.

  CAPITAL ONE BANK (USA), N.A.,

                Defendants.


                             ORDER OF DISMISSAL


          Plaintiff, Leon Harris ("Plaintiff'), and Defendant, Capital One Bank

   (USA), N.A., ("Defendant"), having filed a Joint Stipulation of Dismissal and the

   Court being otherwise sufficiently advised,


          IT IS HEREBY ORDERED that Plaintiffs complaint against Defendant is

   DISMISSED with prejudice. The parties shall each bear their own costs and

   attorney' s fees.




SO ORDERED this 14th day of November 2019.




       ,hti k✓I,
Stephen N. Limbaugh, Jr.
United States District Judge
